Inglis, A. J., dissenting.
Being of opinion that the Columbia and Augusta Railroad Company has the right, under its charter, in the construction of the road thereby authorized, to cross the track of the South - Carolina Railroad Company; that the' exercise of this right has been by the General Assembly subjected to no other than the single condition, necessarily implied, that the South Carolina Railroad Company shall not therein be disturbed, in the free and unobstructed use and enjoyment of its own road for the legitimate purposes of the business contemplated by its charter;' that this Court has no authority to impose upon the exercise of the right, terms and conditions, from which the General Assembly has left it exempt; that the case made by the pleadings and evidence in the Court below not only does not show any attempt or purpose of ■the defendant company to exercise this right in any other than a lawful manner, but does show the contrary, and that, *365if, for such use of the plaintiff company’s track and roadbed, as is necessary in effecting the crossing, and thereafter enjoying it for the defendant company’s legitimate purposes, or for any other, cause, any compensation is due, it can be obtained only in tbe mode prescribed in the defendants charter, I am compelled to dissent from so much of the judgment of'the Court as directs inquiry by the Master, with a view to such additional terms and conditions, and to a determination of the right and measure of compensation. I agree entirely with the Chancellor who heard the cause below, in his judgment touching those rights of the parties, plaintiff and defendant, which are necessarily involved in this controversy, under their respective charters, and concur in the judgment of this Court in so far as it affirms his decree in this behalf.
'Munro, J., and Carroll and Johnson, C. C., concurred with Inglis, A. J.

Decree affirmed.